DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “the method” and should be “the system”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6, 9, 10 - 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 2015/0088703) in view of Graham et al. (US 2018/0300043).  
Regarding independent claim 1, Yan teaches a system of generating a planogram for a retail facility (Figure 1B), the method comprising: 
an electronic database that stores identifying data associated with products stored on shelves on a sales floor of the retail facility (paragraph 68: image data store 533 for storing images of the objects or links to the images of the objects); 
an electronic device including (Figure 3A: Client Computing Device 140): 
a programmable processor (Figure 3A: CPU 315), 
a display screen (Figure 6: Touchscreen Display), and 
a camera (Figure 3A: Camera Module 305) configured to capture identifying information associated with at least one product physically positioned at a location on a shelf on the sales floor where the camera of the electronic device is aimed (paragraphs 43, 44 and Figure 4: graphical representation 200 display spaces in the physical location, such as shelves 120, and include images of the objects 230), 
wherein the processor of the electronic device is programmed to: 

generate, on the display screen, a diminished reality virtual image of the location on the shelf where the product is physically positioned, with the at least one product being virtually removed from the location on the shelf where the at least one product is physically positioned (paragraph 77: a user may add, delete, and arrange the objects in a planogram by dragging-and-dropping images of the objects 230 relative to the images of the physical location 110 in the graphic representation of the planogram displayed in the GUI 145 on a client device 140; paragraph 102: graphic representations of planograms that can be sent to the client computing device to be superimposed over a real world image of a particular location; paragraph 24: graphic representations of planograms using augmented reality imaging devices).  
Graham teaches, that Yan does not expressly disclose, display, on the display screen, a virtual list including replacement products selectable to virtually replace the at least one product at the location on the shelf from which the at least one product was virtually removed (paragraph 66: the planogram generation module 207 matches the query with the product database and determines one or more products matching the query in the product database, wherein the user may use a query terms, such as UPC, brand name, size, color, and/or the product name and the planogram generation module 207 displays the table of one or more products matching the search criteria in the right pane); 

display, on the display screen, a virtual image of the location on the shelf from which the at least one product physically positioned on the shelf was virtually removed, with the selected replacement product being virtually displayed at the location on the shelf from which the at least one product physically positioned on the shelf was virtually removed (paragraph 66: the user can remove and/or move any product from one location to another by clicking, dragging, and dropping the product; paragraph 67: the user can search the tabular representation of the product database to identify the correct product recognition and fill the gap in the planogram with the correct product).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Yan's system allow a user to query a product search based on certain category terms, such as size, wherein the query returns a list of products satisfying the certain category terms that a user selects a product to fill in a gap of a removed product.  One would be motivated to do so because this would help stock shelves more efficiently while maintaining space/size requirements from removed products.  
The combination of Yan’s and Graham’s systems teaches generate the planogram for the retail store based on the selected replacement product being virtually displayed at the location on the shelf from which the at least one product physically positioned on the 

Regarding dependent claim 2, Yan teaches wherein the electronic device is one of: a head-mountable virtual reality device, a smart tablet, and a smart phone (paragraph 26: tablet computers, smart phones, augmented reality glasses, etc).  

Regarding dependent claim 3, the combination of Yan’s and Graham’s systems teaches wherein the electronic device is configured to transmit a query including the identifying information associated with the at least one product captured by the camera from the electronic device to the electronic database (Graham, paragraph 66: the planogram generation module 207 matches the query with the product database and determines one or more products matching the query in the product database, wherein the user may use a query terms, such as UPC, brand name, size, color, and/or the product name).  

Regarding dependent claim 4, Yan teaches wherein the processor is further programmed to generate the diminished reality virtual image including an empty space instead of the at least one product in the location on the shelf where the at least one product is physically positioned (paragraph 77: a user may add, delete, and arrange the objects in a planogram by dragging-and-dropping images of the objects 230 relative to the images of the physical location 110 in the graphic representation of the planogram displayed in the GUI 145 on a client device 140; 

Regarding dependent claim 5, Yan teaches wherein the processor is further programmed to: obtain a camera feed including a plurality of frames generated by the camera of the electronic device during the capturing step (paragraph 91: the UI 313 may include a camera viewfinder mode that shows a graphic representations of the planograms superimposed over a live view of the physical location); segment a frame containing the at least one product being virtually removed from the location on the shelf where the at least one product is physically positioned (paragraph 77: a user may add, delete, and arrange the objects in a planogram by dragging-and-dropping images of the objects 230 relative to the images of the physical location 110 in the graphic representation of the planogram displayed in the GUI 145 on a client device 140); and delete the at least one product from the segmented from to virtually remove the at least one product from the location on the shelf where the at least one product is physically positioned (paragraph 77: a user may add, delete, and arrange the objects in a planogram by dragging-and-dropping images of the objects 230 relative to the images of the physical location 110 in the graphic representation of the planogram displayed in the GUI 145 on a client device 140; paragraph 24: graphic representations of planograms using augmented reality imaging devices).  

Regarding dependent claim 6, Yan teaches wherein the processor is further programmed to generate, on the display screen, a graphical object visibly indicating the at least one product selectable for virtual removal from the location on the shelf where the at least one product is 

Regarding dependent claim 9, the combination of Yan’s and Graham’s systems teaches wherein the electronic database is configured to store electronic data configured to facilitate generation of the virtual list by the processor of the electronic device (Graham, paragraph 66: the planogram generation module 207 matches the query with the product database and determines one or more products matching the query in the product database, wherein the user may use a query terms, such as UPC, brand name, size, color, and/or the product name), the electronic data including at least one of: 
information associated with upcoming product promotions at the retail facility, 
locations of the products on the shelves on the sales floor of the retail facility, 
space available on the shelves on the sales floor of the retail facility (Graham, paragraph 66: size for a query term), 
demand score for each of the products stored on shelves on the sales floor of the retail facility, and 
associated products that are often bought with the products stored on shelves on the sales floor of the retail facility; and 
the processor is further programmed to generate the virtual list including the replacement products based on analysis, by the processor of the electronic device, the electronic data stored 

Regarding dependent claim 10, Yan teaches wherein the processor is further programmed to cause the electronic device to transmit the planogram to the electronic database for storage and subsequent retrieval by another electronic device (paragraph 58: the client computing device 140 can then receive the planogram or the graphic representation of the planogram).  

Regarding claims 11 – 16, 19 and 20, claims 11 - 16, 19 and 20 are similar in scope as to claims 1 - 6, 9 and 10, thus the rejections for claims 1 - 6, 9 and 10 hereinabove are applicable to claims 11 - 16, 19 and 20.  

Claims 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 2015/0088703) in view of Graham et al. (US 2018/0300043) Jenkins (US 2003/0171979).  
Regarding dependent claim 7, Yan does not expressly disclose wherein the processor is further programmed to determine the at least one product selectable for virtual removal from the location on the shelf where the at least one product is physically positioned based on analysis, by the processor, of at least one revenue factor associated with the at least one product, the revenue factor including at least one of: revenue generated by the at least one product at the retail facility within a predetermined past interval of time, number of units of the at least one product sold at the retail facility within the predetermined interval of time, revenue forecast to be generated by the at least one product at the retail facility within a predetermined upcoming interval of time; 

Regarding dependent claim 8, Yan does not expressly disclose wherein the processor is further programmed to display, on the display screen, a virtual graphical representation of a predicted financial impact for the retail facility if the selected replacement product were to physically replace the at least one product at the location on the shelf from which the at least one product was virtually removed, the predicted financial impact including at least one of: predicted number of units of the replacement product to be sold at the retail facility within the predetermined interval of time, predicted revenue to be generated by the selected replacement product within a predetermined upcoming interval of time; and predicted customer foot traffic in an isle at the retail facility containing the shelf where the selected replacement product will be physically positioned.  Jenkins discloses updating financial reports based on changes made to the planogram (e.g., add, delete, retain or replace products) (paragraph 62), wherein the financial reports display changes to % Sales, % Share and Days of Supply resulting from changes to the products selected for the particular shelf set shown in the planogram panel 104 (paragraph 69).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Yan's system to update a financial forecast of % Sales, % Share and Days of Supply based on changes made to the planogram.  One would be motivated to do so because this would help optimize profits.  

Regarding claims 17 and 18, claims 17 and 18 are similar in scope as to claims 7 and 8, thus the rejections for claims 7 and 8 hereinabove are applicable to claims 17 and 18.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612